Case 2:15-cv-00880-TC Document 76-8 Filed 10/05/18 Page 1 of 5

Exhibit 6
Case 2:15-cv-00880-TC Document 76-8 Filed 10/05/18 Page 2 of 5

02/03/16 Washington County Jail 4280

12:32 Jail Log: Page: L

Event Number 922433 Keep Separate Closed
Name ID 402015

Last CROWSON First MARTIN Mid RICHA
Addr? 65 N 3700 W Phone (435) 229-9909
City Hurricane ST UT Zip 84737 BOB 04/03/77 SSN XXX-XX-XXXX

Alias For

Time/Date of Event 16:13:02 06/25/14 Treatment Date
Type of event VBC VISUAL BODY CAVITY SEARCH
Quantity 0.00
Officer Keil, Fred
Booking Number 136931
Description
{See below)

rrErEo et we Pe Sf =F SF SS Se Se OS eS oe ee Oe eee ae a ei ea ea ea

Description:

Prior to being placed in the Booking detox cell for medical observation,
in the privacy of the Booking Dress-out room, I preformed a visual body cavity
search on Inmate Crowson. Inmate Crowson appeared to be in an unusual state of
confusion and was slow to respond to my commands. When Inmate Crowson was
instructed to dress, he put his underwear on after he had his pants on. I
instructed Inmate Crowson to redress himself by putting the underwear on and
then his pants over them. He seemed to be confused and removed the underwear but

did not put them on.

WASHINGTON-CROWSON 0521
Case 2:15-cv-00880-TC Document 76-8 Filed 10/05/18 Page 3 of 5

02/03/16 Washington County Jail 4280
12:34 Jail Log: Page: 1
Event Number 928170 Keep Separate Closed

Name ID 462015
Last CROWSON First MARTIN Mid RICHA
Addr? 65 N 3706 W Phone (435}229-99095
City Hurricane ST UT Zip 84737 BOB 04/03/77 SSN XXX-XX-XXXX
Alias For

Time/Date of Event
Type of event
Quantity
Officer
Booking Number
Description

{See below}

Description:

Time out:0655

Block:A Upper
Cell(s}:205
Lockdown: [x] Yes

06:57:33 06/20/14 Treatment Date

TOC TIME OUT OF CELL
9.06

Jensen, Brian
136931

Time In:0755

Tier:x Lower Tier:

[iNo

WASHINGTON-CROWSON 0524
Case 2:15-cv-00880-TC Document 76-8 Filed 10/05/18 Page 4 of 5

02/03/16 Washington County Jail 4280
12:34 Jail Log: Page: L
Event Number $16306 Keep Separate Closed

Name ID 402015
Last CROWSON First MARTIN Mid RICHA
Addr? 65 N 3700 W Phone (435}229-99095
City Hurricane ST UT Zip 984737 DOB 04/03/77 SSN XXX-XX-XXXX
Alias For
Time/Date of Event 08:30:20 06/18/14 Treatment Date

Type of event TOC TIME OUT OF CELL

Quantity 0.00

Officer Crocker, Biil
Booking Number
Description
{See below}

Description:
Time Out:0830 Time In:0930
Biock: A Upper Tier: X Lower Tier:

Cellis})+:A~205

Lockdown: [X] Yes TjNo

WASHINGTON-CROWSON 0525
Case 2:15-cv-00880-TC Document 76-8 Filed 10/05/18 Page 5 of 5

02/03/16 Washington County Jail 4280
12:46 Jail Leg: Page: 1
Event Number _ 922587 Keep Separate Closed

Name ID 402015
Last CROWSON First MARTIN Mid RICHA
Addr? 65 N 3700 Ww Phone (435}229-9909
City Hurricane ST UT Zip 84737 BOB 04/03/77 SSN XXX-XX-XXXX
Alias For
Time/Date of Event 17:48:16 66/25/14 treatment Date

Type of event PSD PASS DOWN TO OTHER SHIFTS

Quantity 0.00
Officer Lyman, Brett
Booking Number 136931
Bescription

(See below}

Description:

Inmate Crowson did not show up to the line for breakfast this morning. I stepped
in to the section and called for him. When he did come out of the lower tier he
appeared to me to be lethargic or slow. I asked him te get a food tray. He
turned around and went back to the lower tier. Deppuity Dolaner came to F-Block
and escorted him to booking. Medical checked Crowson and found nothing wrong

with his vitais. He was later moved to the detox cell for observation.

WASHINGTON-CROWSON 0529
